ORDER DISMISSING APPEAL
MAYLINN SMITH, Chief Justice.
¶ 1. On August 12, 2016 this Court issued an order requesting a status update regarding the above entitled matter. The parties were given thirty (30) days to provide the appellate court with information regarding whether there were any actionable matters remaining for the appellate court to resolve.
¶2. Appellant filed a status report on September 13, 2016 indicating the matter could be dismissed for mootness. Appellee requested addition time to respond on or about September 22, 2016 due to an issue with service of the status update order. Appellee was given until November 30, 2016 to file a status report.
¶3. Appellee filed a status report on November 14, 2016 and concurred that that matter could be dismissed due to mootness.
¶ 4. Based on the responses of both Appellant and Appellee, it is hereby ORDERED that the above-entitled matter be dismissed with prejudice. This Court will no longer have jurisdiction in this matter. SO ORDER.